DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the fluid channel of the radial beam” (claim 21, line 4) or “the distribution chamber of the base body” (claim 21, line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US-9,962,828) in view of Fischer et al. (US-2012/0210818).
 	The patent to Barber et al. shows a support frame for a handling device comprising a base body (32,33), a plurality of radial beams (ribs 34 and 35 when sheets 18 and 20 are assembled together) extending radially away from the base body, pneumatically actuatable gripping elements (24,27,28) connected to the distal end of each radial beam (34,35), and wing elements (38,30,39,31) integrally connected between adjacent radial beams wherein the proximal ends of the radial beams are integrally connected to the base body (32,33).  The Barber et al. wing elements contain a single opening (40,41) rather than a lattice design as is called for in the above claims.
 	However, it is old and well known to design a structural support in a latticed or honeycomb arrangement for reducing weight without sacrificing the structural integrity of the support.  The Fischer et al. publication discloses that its supporting web areas (24) could have a honeycomb structure to ensure quicker production and lower the weight while maintaining the stability of the support (see paragraph [0047]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the single opening in each of the Barber et al. wing elements with a latticed or honeycomb design, as taught by Fischer et al., as an alternative yet functionally equivalent means of creating a stable, durable support without substantially increasing the weight thereof.
 	Regarding claim 2, each radial beam is of tubular design when channels (34) and (35) are assembled on top of each other (see Fig. 5).
	In regard to claim 4, the radial beams have small curved portions where they transition or connect to the base body and gripping element.
	Regarding claim 9, the base body includes a flange section (16) for connecting to a robot arm or the like.
Allowable Subject Matter
Claims 3, 5, 8, 10-20, and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specification
The disclosure is objected to because of the following informalities:  On page 24, line 30, it appears that reference number “24” should be changed to –14--.  Also, on page 19, line 28, the specification improperly refers to the claims by their claim numbers.  
Appropriate correction is required.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Hang et al. publication (US-2019/0152058) discloses a method of using additive manufacturing process to design gripping jaws of a robotic gripper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                    Primary Examiner, Art Unit 3651                                                                                    

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
12/7/2021